        Case 2:20-cv-00053-BMM Document 19 Filed 07/21/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

A1 QUALITY APPLIANCE, INC, an     )
Idaho corporation,                )
                                  )          Cause No. 20:2-cv-00053-BMM-JTJ
             Plaintiff,           )
vs.                               )
                                  )          ORDER GRANDING
FOLSOM LAKE APPLIANCE, INC., a )             DEFENDANTS’ UNOPPOSED
California corporation d/b/a LAKE )          MOTION TO EXTEND
APPLIANCE REPAIR, WILLIAM         )          DEADLINES
COOK, MICHAEL PETERS, BYRON )
HARTLETT, EVAN MCGONICAL,         )
JOHN OR JANE DOES 1-10, XYZ       )
CORPORATION 1-10,                 )
                                  )
              Defendants.         )

      Upon reading and filing of Defendants’ Unopposed Motion to Extend

Deadlines and good cause appearing, IT IS HEREBY ORDERED that the

following deadlines are extended in this matter.

      Expert designation deadlines           July 23, 2021
      Rebuttal designation deadlines         September 7, 2021
      Discovery deadline                     November 19, 2021
      Pretrial Motions                       November 15, 2021

      Dated this 21st day of July, 2021.
